Case 0:19-cv-62238-MGC Document 8 Entered on FLSD Docket 10/31/2019 Page 1 of 11



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

  SHANTEL JAIRAM,                                               CASE NO: 0:19-cv-62238-MGC

         Plaintiff,

  v.

  AMERICAN DENTAL OF FLORIDA-FORT
  LAUDERDALE, LLC, d/b/a SMILE DESIGN
  DENTAL OF FORT LAUDERDALE,

        Defendant.
  _____________________________________/

   DEFENDANT’S MOTION TO DISMISS AND INCORPORATED MEMORANDUM OF
                                 LAW
         Defendant, AMERICAN DENTAL OF FLORIDA-FORT LAUDERDALE, LLC, d/b/a

  SMILE DESIGN DENTAL OF FORT LAUDERDALE (“Defendant”), by and through

  undersigned counsel and pursuant to Fed. R. Civ. P. 12(b)(1), 12(b)(6), and 8(a)(2), hereby moves

  to dismiss Plaintiff, SHANTEL JAIRAM’s (“Plaintiff”) Complaint [ECF No. 1] for failure to state

  a claim upon which relief may be granted and for lack of subject matter jurisdiction, and states:

                                          INTRODUCTION

         Defendant is a dental practice that treated Plaintiff or about January 21, 2019. Plaintiff’s

  Complaint claims that Defendant later sent text messages to Plaintiff that allegedly violated the

  Telephone Consumer Protection Act (“TCPA”). The Complaint asserts four causes of action, three

  of which contend that Defendant improperly utilized an “automatic telephonic dialing system”

  when allegedly sending the messages. See Complaint, Counts I, II, and IV [ECF No. 1]. Plaintiff’s

  remaining claim contends that Defendant improperly sent communications to Plaintiff at a time in

  which her telephone number was listed on the federal “Do Not Call” registry. See Complaint,

  Count III [ECF No. 1]. Plaintiff’s allegations, which only specifically identify a single substantive

                                                    1
                                      Hackleman, Olive & Judd, P.A.
                                            Attorneys-At-Law
Case 0:19-cv-62238-MGC Document 8 Entered on FLSD Docket 10/31/2019 Page 2 of 11



  text message allegedly sent by Defendant, are insufficient to establish Article III standing pursuant

  to Salcedo v. Hanna, 936 F.3d 1162 (11th Cir. 2019). Plaintiff’s Complaint therefore should be

  dismissed for lack of subject matter jurisdiction.

          Plaintiff’s claim for alleged violation of “Do Not Call” regulations is also subject to

  dismissal as a matter of law due to the fact that the Complaint confirms Plaintiff and Defendant

  possessed an “established business relationship” within the 18-month period before the alleged

  communications were sent, by virtue of Plaintiff’s admitted purchase of dental services from

  Defendant. Because communications between parties to an “established business relationship” fall

  beyond the scope of the TCPA provisions cited in Count III of Plaintiff’s Complaint, Count III

  fails to state a cause of action and should be dismissed.

                                     I.        LEGAL STANDARD

          When ruling on a Motion to Dismiss, a court must take the factual allegations in a

  complaint as true and view them in the light most favorable to the plaintiff. Horace-Manasse v.

  Wells Fargo Bank, N.A., 531 F. App’x 782, 783 (11th Cir. 2013). Federal Rule of Civil Procedure

  12(b)(1) provides for dismissal of an action for lack of subject matter jurisdiction. A party invoking

  federal jurisdiction bears the burden of establishing standing before a federal court may exercise

  jurisdiction over his claims. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547, 194 L. Ed. 2d 635

  (2016), as revised (May 24, 2016). To establish standing, a plaintiff must demonstrate that he has

  “(1) suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of the defendant,

  and (3) that is likely to be redressed by a favorable judicial decision.” Id.

          To survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a complaint must contain

  factual allegations which are enough to raise a right to relief above the speculative level. See Bell

  Atlantic v. Twombly, 550 U.S. 544, 555 (2007). The Supreme Court has interpreted this


                                                        2
                                          Hackleman, Olive & Judd, P.A.
                                                Attorneys-At-Law
Case 0:19-cv-62238-MGC Document 8 Entered on FLSD Docket 10/31/2019 Page 3 of 11



  requirement to mean that the Plaintiff must plead “sufficient factual matter, accepted as true, to

  ‘state a claim that relief is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009)

  (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Federal Rule of Civil Procedure

  8(a)(2) requires that, to state a claim for relief, a plaintiff give a defendant “fair notice of what the

  claim is and the ground upon which it rests.” See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555,

  127 S. Ct. 1955, 1964, 167 L. Ed. 2d 929 (2007) (citing Conley v. Gibson, 355 U.S. 41, 47, 78

  S.Ct. 99, 2 L.Ed.2d 80 (1957)).

                     II.      ARGUMENT AND MEMORANDUM OF LAW

  A.      Material Facts

          Defendant is a dental practice with a principal address in Fort Lauderdale, Florida. See

  Complaint, ¶ 2, 9 [ECF No. 1]. Plaintiff is resident of Florida who received treatment at

  Defendant’s Fort Lauderdale facility on or about January 21, 2019. See Complaint, ¶ 8, 17.

  Plaintiff’s express purpose in visiting Defendant’s facility was to take advantage of a marketing

  promotion and/or discount offered by Defendant. See Complaint, ¶ 17. Plaintiff voluntarily

  accepted dental services provided by Defendant and paid for them out of her own pocket. See

  Complaint, ¶ 8, 17. Plaintiff alleges that Defendant began sending certain unwanted text messages

  and/or other communications to Plaintiff at some point after the January 21, 2019 visit. See

  Complaint, ¶ 18. However, the only specific communications Plaintiff identifies are a single text

  message relating to scheduling further discounted treatment at Defendant’s office, and a second

  message that contains no substantive content but rather merely provides Plaintiff with the option

  to cease receiving further text messages. See Complaint, ¶ 18, 21.

  B.      Plaintiff Lacks Article III Standing




                                                      3
                                        Hackleman, Olive & Judd, P.A.
                                              Attorneys-At-Law
Case 0:19-cv-62238-MGC Document 8 Entered on FLSD Docket 10/31/2019 Page 4 of 11



         Plaintiff’s Complaint is principally founded upon the allegation that Defendant sent one or

  more unwanted text messages to Plaintiff’s cellular phone in violation of the TCPA. However, the

  Eleventh Circuit recently held that allegations of a mere receipt of an unsolicited text message,

  without more, are insufficient to establish the Article III standing required for a plaintiff to bring

  a case in federal court. See Salcedo v. Hanna, 936 F.3d 1162, 1173 (11th Cir. 2019) (directing

  District Court to dismiss TCPA claim for lack of Article III standing). The Salcedo decision

  establishes that plaintiffs seeking to pursue TCPA claims must allege facts establishing how the

  “qualitative nature” of their injuries exceeded the “momentary” and “ephemeral” harm that may

  arise from mere receipt of an unwanted text message, which Plaintiff has failed to do. Id. The

  Complaint therefore should be dismissed or, at minimum, Plaintiff should be required to provide

  a more definite statement regarding the alleged messages and her alleged injuries.

         The establishment of a sufficient “injury in fact” is the “foremost” of the three required

  elements of Article III standing. Salcedo, 936 F. 3d at 1166. To establish standing, the Plaintiff

  must allege a “concrete” injury that that “actually exist[s].” Id. at 1167. After discussing various

  authorities addressing these requirements both generally and in the specific context of the TCPA,

  the   Eleventh    Circuit   determined    that   the    “isolated,   momentary,     and   ephemeral”

  harm allegedly caused by the receipt of an unsolicited text message does not constitute a concrete

  injury sufficient to confer Article III standing. Id. at 1171. The Eleventh Circuit noted that

  “allegations of a brief, inconsequential annoyance are categorically distinct from those kinds of

  real but intangible harms” that satisfy Article III’s “injury in fact” requirement, a further held:

                     The chirp, buzz, or blink of a cellphone receiving a single text
                     message is more akin to walking down a busy sidewalk and
                     having a flyer briefly waived in one’s face. Annoying, perhaps,
                     but not a basis for invoking the jurisdiction of the federal courts.
  Id. at 1172.


                                                     4
                                       Hackleman, Olive & Judd, P.A.
                                             Attorneys-At-Law
Case 0:19-cv-62238-MGC Document 8 Entered on FLSD Docket 10/31/2019 Page 5 of 11



         Like the plaintiff in Salcedo, Plaintiff’s Complaint explicitly identifies only a single

  substantive text message when describing the harm she allegedly suffered as a result of

  Defendant’s purported actions. The Complaint does so by reproducing a “screen shot” purportedly

  reflecting Defendant presenting Plaintiff with a discount on her next treatment at Defendant’s

  office. See Complaint, ¶ 18 [ECF No. 1]. The only other purported communication specifically

  identified in the Complaint is an alleged second text message that does not contain any substantive

  content, but rather merely provides Plaintiff with the option to cease receiving communications by

  responding with the word “STOP.” See Complaint, ¶ 21. Nothing in Salcedo’s discussion of the

  de minimis impact of a single text message suggests that the result would be any different through

  the addition of a single follow-up message expressly providing Plaintiff with the ability to cease

  receiving messages. To the contrary, the Eleventh Circuit repeatedly confirmed that its evaluation

  of the plaintiff’s injury was based primarily on the “qualitative” nature of the alleged injury itself,

  rather than the “quantity” of alleged injuries. See, e.g., Salcedo v. Hanna, 936 F.3d 1162, 1173

  (11th Cir. 2019) (“Our assessment today is thus qualitative, not quantitative. We have assessed

  how concrete and real the alleged harm is . . . and we have concluded that it is not the kind of harm

  that constitutes an injury in fact.”). Plaintiff’s Complaint further does not allege any specific fact

  suggesting that this additional message caused any concrete harm to Plaintiff such that Article III

  standing would be satisfied notwithstanding the factors set forth in Salcedo.

         Defendant acknowledges that Plaintiff has also inserted supplemental allegations into her

  Complaint that generically claim that additional, non-specified communications may have

  occurred. Specifically, after detailing the sole substantive text message identified in the Complaint,

  Defendant vaguely alleges that “Defendant continued to send text messages.” See Complaint, ¶

  22. Plaintiff does not allege whether there was one additional text message or many, does not


                                                     5
                                       Hackleman, Olive & Judd, P.A.
                                             Attorneys-At-Law
Case 0:19-cv-62238-MGC Document 8 Entered on FLSD Docket 10/31/2019 Page 6 of 11



  provide any information regarding the content or nature of the messages, and otherwise provides

  no means of evaluating the alleged impact of those messages on Plaintiff. Defendant respectfully

  submits that this is insufficient to satisfy Plaintiff’s burden in pleading a cognizable injury after

  Salcedo, as the parties and the Court must be afforded an opportunity to make a reasonable

  evaluation of whether Plaintiff suffered an injury that exceeds the mere “ephemeral” or

  “momentary” than that cause by receipt of an unwanted text message. Plaintiff does not plead any

  explicit facts regarding alleged injuries suffered as a specific result of any additional text messages,

  but rather merely copies non-specific language from Salcedo itself in an effort to avoid dismissal.

  Compare Salcedo, 936 F. 3d at 1172 (“Salcedo has not alleged anything like enjoying dinner at

  home with his family and having the domestic peace shattered by the ringing of the telephone.”)

  with Complaint, ¶ 42 (“Plaintiff was at home when she received some of the complained of

  messages, which resulted in an audible sound and the disturbance of the domestic peace of

  Plaintiff’s home “). While Plaintiff generally indicates that she was forced to spend time in

  reviewing non-specific messages from Defendant and that such messages utilized resources of her

  cellular phone, those allegations generally are not of the “qualitative” nature that would support

  Article III standing, without more, as the Eleventh Circuit indicated when expressing its dim view

  of the burden that such actions items would allegedly impose upon cellular phone users. See

  Complaint, ¶ 41, 45 (alleging expenditure of 10 minutes reviewing messages and usage of cellular

  phone memory or battery life); Salcedo, 936 F.3d at 1168 (comparing minimal impact of individual

  text messages as compared to more burdensome forms of communication such as physical

  facsimile transmissions). Defendant further respectfully submits that the Complaint contains

  indications that the generic allegations of additional communications beyond the single detailed

  text message may in fact constitute allegations that were inadvertently “copied” over or otherwise


                                                     6
                                       Hackleman, Olive & Judd, P.A.
                                             Attorneys-At-Law
Case 0:19-cv-62238-MGC Document 8 Entered on FLSD Docket 10/31/2019 Page 7 of 11



  included in this Complaint when they in fact relate to other parties or litigation, such as the fact

  that the Complaint first alleges that Plaintiff’s cell phone number ends in 3206 but then directs all

  subsequent allegations to communications allegedly sent to an unknown telephone number

  referred to as “the 2478 Number.” Compare Complaint, ¶ 18 (“Defendant began sending marketing

  text messages and placing phone calls to Plaintiffs cellular telephone number, ending in 3206 (the

  “3206 Number” or “Plaintiffs Cellphone”) . . . .) with Complaint, ¶ 23-24 (discussing alleged

  communications to “the 2478 Number.”). Defendant and this Court thus are unable to evaluate

  whether Plaintiff is truly alleging that additional communications actually occurred, the details of

  those communications, and other facts necessary to evaluate whether they would have any impact

  on Plaintiff’s alleged harm pursuant to the guidance provided by Salcedo.

         Plaintiff’s Complaint also contains a cursory allegation suggesting that “Plaintiff received

  unwanted and otherwise unlawful phone calls from Defendant” in addition to the alleged text

  messages. See Complaint, ¶ 24. However, the Complaint fails to identify a single such alleged

  phone call, fails to provide any description whatsoever as to the number of alleged phone calls or

  the alleged nature or content of such calls, and fails to provide any facts suggesting that Plaintiff

  suffered any alleged harm as a result. In fact, the portion of Plaintiff’s Complaint that purports to

  describe the harm plaintiff allegedly suffered as a result of Defendant’s actions does not make any

  reference whatsoever to the alleged phone calls, but rather solely refers to the alleged impact of

  the alleged text messages alone. See Complaint, ¶ 41-45 (discussing alleged time spent “reviewing

  Defendant’s unwanted text messages” and other alleged inconveniences relating to text messages

  only). Furthermore, as stated above, the Complaint alleges that Plaintiff’s cell phone number is the

  “3206 Number” whereas the allegations regarding the purported phone calls appear to be directed




                                                    7
                                      Hackleman, Olive & Judd, P.A.
                                            Attorneys-At-Law
Case 0:19-cv-62238-MGC Document 8 Entered on FLSD Docket 10/31/2019 Page 8 of 11



  primarily toward the alleged “2478 Number,” which may or may not even represent Plaintiff’s

  actual telephone number.

         In summary, the Eleventh Circuit’s decision in Salcedo establishes that the de minimis

  harm suffered by mere receipt of an unwanted text message is insufficient to confer Article III

  standing for purposes of a TCPA claim. Plaintiff’s Complaint in truth identifies only a single

  substantial text message, coupled with nonspecific allegations that Defendant may have sent other

  text messages or phone calls. Defendant respectfully submits that these cursory allegations are

  insufficient to bring the facts of this case outside of the binding precedent set forth in Salcedo,

  which determined that the alleged harm arising from an unsolicited text message, without more,

  cannot support Article III standing. Plaintiff’s Complaint therefore should be dismissed.

         In the alternative, Plaintiff’s allegations at minimum are insufficiently specific to provide

  Defendant with “fair notice of what the claim is and the ground upon which it rests” as is required

  under Federal Rule of Civil Procedure 8(a)(2). See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555,

  127 S. Ct. 1955, 1964, 167 L. Ed. 2d 929 (2007) (citing Conley v. Gibson, 355 U.S. 41, 47, 78

  S.Ct. 99, 2 L.Ed.2d 80 (1957)). Defendant therefore respectfully submits that Plaintiff at minimum

  should be required to amend her Complaint or provide a more definite statement consistent with

  Federal Rules of Civil Procedure 8(a)(2) and/or 12(e) in order to set forth more specific detail as

  to the additional text messages and/or phone calls, if any, that Defendant allegedly sent, such that

  the parties and the Court can adequately address their impact on the Article III standing issue in

  light of Salcedo and other matters relevant to evaluation of a TCPA claim.

         WHEREFORE Defendant respectfully requests that the Court dismiss Plaintiff’s

  Complaint and/or require a more definite statement, and grant any further relief the Court deems

  just and proper.


                                                    8
                                      Hackleman, Olive & Judd, P.A.
                                            Attorneys-At-Law
Case 0:19-cv-62238-MGC Document 8 Entered on FLSD Docket 10/31/2019 Page 9 of 11



  C.     Count III is Barred by the Existence of an Established Business Relationship

         Count III of Plaintiff Complaint seeks to hold Defendant liable for allegedly sending

  telephonic communications to Plaintiff during a time period in which her phone number was listed

  on the federal “Do Not Call” registry in alleged violation of 47 C.F.R. § 64.1200(c), which is the

  regulation that implements the TCPA provisions contained within 47 U.S.C. § 227(c). See

  Complaint, Count III [ECF No. 1]. This claim fails to state a cause of action upon which relief can

  be granted insofar as the Complaint admits that Plaintiff had an “established business relationship”

  with Defendant during the 18-month period prior to the alleged telephonic communication.

         As the Complaint admits, 47 CFR § 64.1200(c) prohibits persons or entities from initiating

  any “telephone solicitation” to a residential telephone number that was listed in the federal Do Not

  Call registry at the relevant time. See Complaint, ¶ 79 [ECF No. 1]. However, 47 CFR § 64.1200

  defines “telephonic solicitation” to exclude any communications originating from an entity that

  possessed an “established business relationship” with the recipient. See 47 CFR § 64.1200(f)(14)

  (defining “telephonic solicitation” and stating, inter alia, “[S]uch term does not include a call or

  message . . . To any person with whom the caller has an established business relationship”). An

  “established business relationship” exists where the parties voluntarily engaged in a purchase or

  transaction within the 18-month period preceding the disputed communication. See 47 CFR §

  64.1200(f)(5); Mainstream Mktg. Servs., Inc. v. F.T.C., 358 F. 3d 1228, 1235 (10th Cir. 2004)

  (“The ‘established business relationship’ exception allows businesses to call customers with whom

  they have conducted a financial transaction or to whom they have sold, rented, or leased goods or

  services within 18 months of the telephone call.”). A single purchase or transaction is sufficient to

  establish a business relationship that will trigger this exception. See, e.g., United States v. Dish

  Network LLC, 256 F. Supp. 3d 810, 916 (C.D. Ill. 2017) (“established business relationship”


                                                    9
                                      Hackleman, Olive & Judd, P.A.
                                            Attorneys-At-Law
Case 0:19-cv-62238-MGC Document 8 Entered on FLSD Docket 10/31/2019 Page 10 of 11



   existed as to each customer who activated service with Dish Network within the prior 18 months

   were not actionable); Johansen v. Nat'l Gas & Elec. LLC, No. 2:17-CV-587, 2018 WL 3933472,

   at *1 (S.D. Ohio Aug. 16, 2018), case dismissed, No. 18-3895, 2019 WL 4597740 (6th Cir. Apr.

   18, 2019) (“established business relationship” existed where plaintiff completed enrollment

   process with defendant and initiated communication regarding enrollment); Cf. TSA Stores, Inc.

   v. Dep't of Agric. & Consumer Servs., 957 So. 2d 25, 30 (Fla. 5th DCA 2007) (referencing

   definition of “established business relationship” under 47 C.F.R. § 64.1200(f)(4) in construing

   similar provisions of Florida’s state “Do Not Call” statute as barring any claims where the

   customer made at least one purchase from the defendant).

          Plaintiff’s Complaint admits that she voluntarily engaged in a purchase or transaction on

   or about January 21, 2019 wherein Plaintiff visited Defendant’s office for a dental exam, took

   advantage of a promotion or discount, and paid Defendant “out-of-pocket” for the services she

   received on that date. See Complaint, ¶ 17 [ECF No. 1]. It therefore is undisputed that Plaintiff

   and Defendant possessed an “established business relationship” as of at least January 21, 2019.

   The Complaint further admits that all of the alleged communications from Defendant occurred

   after the date of that January 21, 2019 purchase or transaction, and therefore necessarily occurred

   within the 18-month period following her transaction with Defendant. See Complaint, ¶ 18. All

   such communications thus do not constitute “telephonic solicitations” regulated by 47 CFR §

   64.1200(c) as a matter of law, and Plaintiff consequently has failed to state a claim for violations

   of 47 U.S.C. § 227(c) as implemented by 47 CFR § 64.1200(c). See 47 CFR § 64.1200(f)(5)

   (excluding communications between parties to an established business relationship from definition

   of “telephonic communications” regulated by the statutes).




                                                    10
                                       Hackleman, Olive & Judd, P.A.
                                             Attorneys-At-Law
Case 0:19-cv-62238-MGC Document 8 Entered on FLSD Docket 10/31/2019 Page 11 of 11



          Defendant notes, in an abundance of caution, that Count III also includes a quotation from

   47 C.F.R. § 64.1200(d), a regulation that governs the maintenance of internal “do not call” lists by

   an individual entity, although the Complaint does not contain a separate count seeking relief for

   violation of that provision nor does it set forth any facts regarding any alleged violation of that

   subsection. To the extent that Plaintiff may attempt to contend that she intended to state a claim

   under 47 C.F.R. § 64.1200(d) – which Defendant denies based upon the face of the Complaint –

   such claim is subject to dismissal under Fed. R. Civ. P. 8(a) and 12(b)(6) for failure to adequately

   state a cause of action or to adequately plead the material facts and elements thereof, as well as

   dismissal under Fed. R. Civ. P. 10(b) for failure to set forth any discrete allegations regarding such

   claim in a separate count.

          WHEREFORE Defendant respectfully requests that the Court dismiss Count III of

   Plaintiff’s Complaint and grant any further relief the Court deems just and proper.

          Respectfully submitted,

                                              HACKLEMAN, OLIVE, & JUDD, P.A.
                                              Attorneys for Defendant
                                              2426 East Las Olas Boulevard
                                              Fort Lauderdale, FL 33301
                                              Tel: 954-334-2250
                                              Fax: 954-334-2259

                                              /s/ Kristy E. Armada, Esq.
                                              Kristy E. Armada, Esq.
                                              Florida Bar No.: 587281
                                              karmada@hojlaw.com

                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on October 31, 2019, the foregoing document was filed through
   CM/ECF, which will send a copy to all counsel of record.

                                                  /s/ Kristy E. Armada
                                                  Kristy E. Armada, Esq.

                                                     11
                                        Hackleman, Olive & Judd, P.A.
                                              Attorneys-At-Law
